DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Specification
The disclosure is objected to because of the following informalities:
Reference character “50” is identified as “imaging section” and “control section.”
Reference characters “50” and “60” are identified as “control section.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plural guide portions,” “pair of positioning portions,” “pair of guiding portions,” “movable object holding part,” “external force applying part,” and “recognizing section.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 12, the limitations “external force applying part” and “recognizing section” are not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5. The limitation “a direction” is indefinite.  Applicant has established antecedent basis for first, second, and third axis directions in Claim 1.
Claim6. The limitation “the movable object holding part is capable of revolving about the hand base part” is indefinite.  As understood by Applicant’s Figures 1 and 3, the movable object holding part is capable of revolving about an axis parallel with axis A1, but do not revolve about the hand base part (43).
Claim 7. The limitation “applying to the movable object a gravity force” is indefinite.  Given that a gravitational force is constantly applied to all objects, it is unclear how Applicant’s apparatus is capable of applying a gravitational force to the movable object.
Claim 15. The limitation “a space” is indefinite.  The limitation has antecedent basis in claim 1.  Thus, it is unclear if Applicant is referencing the previously claimed “space,” or claiming a different space.
Claims 8 and 12. The limitation “external force applying part” and “recognizing section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2020/0288913).
Pan discloses;
Claim 1. A movable object holding system for holding a movable object including a body portion (3) and a protruding portion (2) protruding from the body portion, comprising a hand part (13 and 14) holding the movable object, the hand part comprising; plural guide portions (inner curved surface of 131 and 132) limiting movement of the movable object in a first axis direction and a second axis direction (perpendicular axes of a horizontal plane) that are perpendicular to each other; and a pair of positioning portions (annotated Fig. 2) limiting movement of the movable object in a third axis direction (vertical) that is perpendicular to the first and second axis directions, wherein the hand part holds the movable object with the protruding portion of the movable object disposed in a space (region within right and left 13) surrounded by the plural guide portions and touching the pair of the positioning portions and with a part of the body portion of the movable object exposed out of the hand part (Par. 0026-0031 and Fig. 2-3 and 6).  
Claim 2. The movable object holding system as claimed in claim 1, wherein the hand part puts the movable object held by the hand part on a storage plate (Par. 0030 and Fig. 1).  
Claim 3. The movable object holding system as claimed in claim 1, wherein the plural guide portions include a pair of guiding portions (annotated Fig. 2) that guides the protruding portion of the movable object into a space (region within right and left 13) surrounded by the plural guide portions when the hand part is holding the movable object (Fig. 2).  
Claim 4. The movable object holding system as claimed in claim 1, wherein the plural guide portions are arranged in the third axis direction to be oriented substantially in parallel with a longitudinal direction of the movable object when the movable object is being held (Fig. 3 and 6).  
Claim 5 (as best understood by the Examiner). The movable object holding system as claimed in claim 4, wherein the pair of the positioning portions extends perpendicularly to a direction (interpreted as claimed third axis direction) in which the plural guide portions are arranged (Fig. 2-3).  
Claim 9. The movable object holding system as claimed in claim 4, wherein a gap (space between tip of right and left 132) formed between inner circumferential faces of the plural guide portions when the movable object is being held is the smallest (when holding 3) between a pair of the guide portions that are located at a position from which the body portion of the movable object is exposed.
Claim 6 (as best understood by the Examiner). The movable object holding system as claimed in claim 1, wherein the hand part comprises a hand base part (14) and a movable object holding part (right and left 13) including the plural guide portions and the pair of the positioning portions, wherein the movable object holding part is attached to the hand base part in such a way that the movable object holding part is capable of revolving about the hand base part (Fig. 7).  
Claim 7 (as best understood by the Examiner). The movable object holding system as claimed in claim 6, wherein the movable object is made to touch the pair of the positioning portions by applying to the movable object a gravity force or a centrifugal force generated by revolving the movable object holding part.  
Claim 8 (as best understood by the Examiner). The movable object holding system as claimed in claim 1, wherein the hand part further comprising an external force applying part (bottom inner edge of upper left and right 131) to apply an external force to the protruding portion of the movable object being held by the hand part so that the protruding portion touches the pair of the positioning portions (Fig. 6).  
Claim 10. The movable object holding system as claimed in claim 1, wherein the movable object that is capable of being held while kept apart from the plural guide portions (when right and left 13 have opened enough that the plural guide portions have separated from 3, and the lip of 3 and/or 2 are supported on the positioning portions).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Harkleroad et al. (US 2019/0126491).
Claim 11. Pan does not recite the plural guide portions include bearing members that are capable of rotating when the movable object 10 touches the bearing members.  
	However, Harkleroad discloses a movable object holding system comprised of hand part (300) having a hand base part (310), a movable object holding part (302a and 302b), and plural guide portions (304a and 304b), and teaches the plural guide portions include bearing members (110a-110d) that are capable of rotating when a movable object touches the bearing members (Par. 0017-0020 and Fig. 2-3).  Harkleroad further teaches the bearing members are configured for use with objects of different sizes and/or shapes (Par. 0002).
	Therefore, in view of Harkleroad’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pan’s plural guide portions to include bearing members so that the movable object holding system could be used with objects of different sizes and/or shapes.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Yamada et al. (US 2017/0282363).
	Pan discloses;
Claim 12. The movable object holding system as claimed in claim 1, further comprising an arm part (11) connected with the hand part (Par. 0027 and Fig. 1).
Claim 13. The movable object holding system as claimed in claim 12, wherein the protruding portion of the movable object that is being held by the hand part is capable of touching the pair of the positioning portions by applying a centrifugal force generated by an operation of the arm part (Fig. 6-7).  
Claim 14. The movable object holding system as claimed in claim 12, wherein if the protruding portion of the movable object that is being held does not touch the pair of the positioning portions, the hand part is capable of performing an operation to slightly release the movable object being held to make the protruding portions touch the pair of the positioning portions.  
	Pan is silent to;
Claim 12. The movable object holding system as claimed in claim 1, further comprising a recognizing section recognizing the movable object.  
Claim 15. The movable object holding system as claimed in claim 12, wherein the recognizing section determines whether the movable object includes the protruding portion or not, and wherein if the recognizing section determines that the movable object includes the protruding portion, the hand part holds the movable object with the protruding portion being kept in a (interpreted as “the”) space surrounded by the guide portions and touching the pair of the positioning portions and with a part of the body portion exposed out of the hand part.  
Claim 16. The movable object holding system as claimed in claim 12, wherein the hand part changes the position of the pair of the positioning portions according to a shape of the movable object recognized by the recognizing section to hold the movable object.
	However, Yamada discloses a movable object holding system comprised of a hand base part (105) and a movable object holding part (105a and 105b) (Par. 0027-0042 and Fig. 1), and further teaches;
Claim 12. The system comprises a recognizing section (104 and 202-204) for recognizing the movable object (Par. 0055 and Fig. 4).  
Claim 15. The recognizing section recognizing the shapes of movable objects (Par. 0007 and 0055-0062).
Claim 16. The hand part changes the position of the pair of the positioning portions according to a shape of the movable object recognized by the recognizing section to hold the movable object (Par. 0055-0062).
	Therefore, in view of Yamada’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pan’s movable object holding system to include a recognizing section to recognize the movable object and appropriate gripping of the movable objects.
	Pan, when modified by Yamada, would be capable of;
Claim 15. Determines whether the movable object includes the protruding portion or not, and wherein if the recognizing section determines that the movable object includes the protruding portion, the hand part holds the movable object with the protruding portion being kept in a (interpreted as “the”) space surrounded by the guide portions and touching the pair of the positioning portions and with a part of the body portion exposed out of the hand part.  
Claim 16. The hand part changes the position of the pair of the positioning portions according to a shape of the movable object recognized by the recognizing section to hold the movable object.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.


    PNG
    media_image1.png
    890
    1170
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652